                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                    8:18CR313
                        Plaintiff,

       vs.
                                                          OBJECTION TO REVISED
                                                       PRESENTENCE INVESTIGATION
DAVID GAMSO,
                                                              REPORT AND
                                                            PLAINTIFF’S STATEMENT
                        Defendant.


       COMES NOW Plaintiff, United States of America by and through the undersigned

Assistant United States Attorney, and provides this written statement.

        The United States stands by the 11(c)(1)(C) plea agreement.

       The government does not intend to offer any other additional testimony except as in

rebuttal in the evidence or testimony offered by the defendant, concerning the materials provided

in the Revised Presentence Investigation Report. Plaintiff adopts the remaining information and

materials other than that objected to that are contained within the Revised Presentence

Investigation Report.

       Dated this 6th day of April, 2020.
                                                      UNITED STATES OF AMERICA,
                                                      Plaintiff

                                                      JOSEPH P. KELLY
                                                      United States Attorney


                                                      s/Kimberly C. Bunjer
                                              By:     KIMBERLY C. BUNJER #20962
                                                      Assistant United States Attorney
                                                      1620 Dodge Street, Suite 1400
                                                      Omaha, Nebraska 68102-1506
                                                      (402) 661-3700


                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 6, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system, which sent notification of such filing to the following: Brent
Boom, Attorney at Law.

      I further certify that a true and correct copy of the foregoing was delivered to the following
non CM/ECF participant via email.

Roy Avalos
U.S. Probation Officer



                                                      s/Kimberly C. Bunjer
                                                      KIMBERLY C. BUNJER
                                                      Assistant United States Attorney




                                                 2
